 In the Matter of WILSON & Co., Ixc.andLOCAL UNION No. 25,UNITED PACKINGHOUSE WORKERS OF AMERICA OF PWOC,AFFILI-ATED WITH CIOCase No. C-1763.-Decided April 29, 1941Jurisdiction:meat packing industry.Unfair. Labor PracticesInterference, Restraint, and Coercion:allegations that the employer questionedits employees as to their union activities, warned them not to become affili-ated-with "outside" labor organizations and not to vote in an election, andthreatened to close the plant if employees designated the "outside" organi-zation, dismissed.Company-Dominated Union:formation of successor organization similar instructure to predecessor dominated employee representation plan by com-mitteemen of predecessor-adoption of, with the approval and participationof the employer-support : meetings held on Company time and property ;ballots and election material furnished ; elections permitted to be conductedrind a petition designating representatives to be circulated in the plant duringworking hours ; financial support-indicia : lack of opportunity accorded em-ployees to accept or reject organization prior to formation ; recognition of,without proof of authority ; structure of : absence of provisions for dues ;meetings limited to those of employee representatives ; amendments per-mitted only upon consent of management.RemedialOrders: disestablishment of successor company-dominated union.Mr. Robert R. Rissrnan,for the Board.Mr. JamesD. CooneyandMr. MarshalRiedel,of Chicago,Ill., forthe respondent.Mr. Daniel J. Harrington,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local UnionNo. 25, United Packinghouse Workers of America of PWOC, affili-ated with CIO, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Regional Director forthe Thirteenth Region (Chicago, Illinois), issued its complaint datedAugust-29, 1940, against Wilson & Co., Inc., Chicago, Illinois, hereincalled the respondent, alleging that the respondent at its Chicago,31 N. L. R: B., No. 69.440- WILSON & COMPANY, INC.441Illinois, plant had engaged in and was engaging in unfair labor,prac-tices affecting commerce, within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint, ac-companied by notices of hearing thereon, were duly served upon therespondent, the Union, and Wilson Employees' Representation Plan,herein called the Plan.As to the unfair labor practices, the complaint alleged, in 'sub-stance, that the respondent: (1) on, or about May 21, 1921, createda labor organization among its employees known as the Joint, Rep-resentativeCommittee Plan for Wilson & Co. Employees, hereincalled the JRCP, and from May 21, 1921, to December 15, 1936, diddominate and interfere with the administration of the JRCP and didcontribute financial and other support to it; '(2) on or about Decem-ber 15, 1936, created the Plan, a labor organization, and from that dateto the date of the filing of the complaint did dominate and interferewith its administration and did contribute-financial and other sup-port to it, and did on or about June 16,1937, recognize the Employees'Representative Committee of the Plan, herein called the Committee,as the bargaining agent of the employees in the plant for the pur-poses of collective bargaining; (3) from on or about July 5, 1935,interrogated its union employees concerning their union activities,-warned them against affiliations with "outside" labor organizations,urged them not to vote for the Union in an election conducted by theBoard on January.26, 1940,1 and threatened to close the plant if theUnion' were designated as the collective 'bargaining agency of itsemployees as a result of said election; and (4) by said acts' and byother acts interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them by Section 7 of the Act.Thereafter the respondent filed-its answer, admitting the allegationsof the complaint with respect to interstate commerce, but denyingthat it had, engaged in any unfair labor, practices.By way ofaffirmative defense, the answer averredinter alia:(1) that prior toJanuary 26, 1940, the Union carried on organizational activities inthe vicinity of the plant and accused the Committee of being a labororganization dominated by the respondent; (2) that the Committeereceived a majority of the votes cast in the election conducted bythe Board on that date, but was not certified as the bargaining agentbecause the Union filed objections to the election report; (3) thatalthough the Union has withdrawn such objections the Board hasfailed to certify the Committee as the bargaining agency; (4) thatthe charges filed by the Union in the instant proceedings were noti SeeMatter of Wilson t Co, IncandLocal 25, United Packinghouse Workers of Amer-ica, ofP.W. 0. C , affiliated with C. 10 11 18 N L R B 958 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled in good-faith, but for the purpose of preventing the Committeefrom being certified as sole bargaining agency of the respondent'semployees; (5) that by reason of said averments the Union and theBoard are precluded from proceeding in the instant case; and (6)that the Board did not have the right to proceed in the instantcase because "the charge upon which said complaint was based wasnot filed in the manner or by the persons authorized to file such acharge." 2Pursuant to notice, a hearing was held from September 19 to Octo-ber 1, 1940, at Chicago, Illinois, beforeWebster Powell, the TrialExaminer duly designated by the Chief Trial Examiner.The Boardand the respondent were represented by counsel and participated inthe hearing.All parties were afforded full opportunity, to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.At the opening of the hearing the re-spondent moved for a bill of particulars, which motion was deniedby the Trial Examiner.During the course of the hearing, counselfor the Board moved to strike the affirmative averments of the re-spondent's answer.The Trial Examiner reserved ruling on saidmotion, and in his Intermediate Report, mentioned below, deniedit.At the close of the hearing a motion by counsel for the Boardto conform the pleadings to the proof in minor particulars wasgranted by the Trial Examiner without objection.During the hear-ing the Trial Examiner made numerous rulings on other motions andon objections to the admission of evidence.The Board has reviewed2 At the hearingthe Trial Examiner denied the respondent's offer to prove allegations(7 ), (4), and(5) contained in its answer.This rulingis hereby affirmed.The mere factthat a labor organization participates in an electionconducted by theBoard under Section 9(c) of the Actor is designatedby a majorityof the employees in anappropriate unit does notperse establish its freedom from employer domination,inter-ference, or assistance.When chargesof unfair labor practices under Section 8 (2) of theAct involvingsuch organization have been filed,the Boardis not precluded from proceedingwith respectto such unfair labor practices and public policy asembodied in the Actrequiresthe Board to proceedwith respect to themCf.N. L R B. v. Newport News ShipbuildingifDry DockCo,308 U. S. 241 ;Matter of S. BlechmanifSons,IncandUnitedWholesaleEmployeesof New York,Local65,TextileWorkersOrganizing Committee-Committee forIndustrial Organization,4N. L. R.B. 15;Matter of Pennsylvania Greyhound Lines et al.andThe Brotherhood of Railroad Trainmen,3 N. L. R.B. 622 ;National LicoriceCompanyv.N. L. R. B ,309U. S 350;Matterof KilleferManufacturing CorporationandSteelWorkers Organizing Committee,22 N. L R. B 484The respondent's contentionthat the charge upon which the complaint was based was notfiled in the manner orby the persons authorized to file sucha charge iswithout merit andfinds no supportin the Act or in BoardRulesand RegulationsThe chargesand amendedchargesupon which the complaintwas issuedwere filed by the Unionand were signed byits representative..The Act provides that the Boaidmay issue a complaint"whenever itis chargedthat any person has engagedin" unfairlabor practices(Section 10 (b).)TheBoard'sRules andRegulations provide that such a chargemay be made by any person orlabor organization.No showingof authorityto make the charge is necessary.Matter ofBlanton CompanyandUnited OleomargarineWorkers LocalIndustrialUnion No489, 16N. L. R. B. 951 ; ef.ConsumersPowet Company v. N. L. R. B ,113 F (2d) 38(C. C. A. 6) ;N. L. R. B. v PennsylvaniaGreyhound Lines,Inc, et al,303 U. S 261, reversing 91 F.(2d) 178 (C C. A 3),enforcing as modified1N L R. B. 1 WILSON & 'COMPANY, INC.443the rulings of the Trial Examiner and finds that no prejudicial er-rors were committed.The rulings are hereby affirmed.At the con-clusion of the/bearing, all parties waived the opportunity to argueorally before the Trial Examiner.The parties were advised thatthey might file briefs with the Trial Examiner.No briefs weresubmitted.On December 17, 1940, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the respondent, theUnion, and the Plan, wherein he found that the respondent haddominated and interfered with the administration of and contributedfinancial and other support to the JRCP and the Joint Representa-tive Committee established thereunder, herein called the Joint Com-mittee, and the Plan and the Committee established thereunder andrecommended that the respondent cease and desist therefrom and takecertain affirmative action to remedy the situation.He further rec-ommended that the complaint be dismissed in so far as it allegedthat the respondent questioned its employees as to their union a; tivi-ties,warned them not to become affiliated with "outside" labor organ-izations and not to vote for the Union-in the election conducted bythe Board on January 26, 1940, and threatened to close its plant ifthe majority of the employees designated the Union as their agencyfor collective bargaining.Exceptions to the Intermediate Reportand,to the record were filed by the respondent on January 8, 1941.Upon request of the respondent a hearing was scheduled beforethe Board in Washington, D. C., on February 27, 1941, for the pur-pose of oral argument.Although the respondent, the Union, -andthe Plan were served with notice of the hearing, none of them ap-peared.The Board has considered the exceptions to the Interme-diate Report filed by the respondent and finds them to be withoutmerit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent,Wilson & Co., is a Delaware corporation havingitsprincipal office and place of business in Chicago, Illinois. Itoperates 8 meat packing plants in as many States and about 90 branchhouses throughout the United States.The respondent's packing-house at Union Stockyards in Chicago, Illinois, is the only plantinvolved in this proceeding.At this plant the respondent purchasesand slaughters livestock, and processes, manufactures, and distributesvarious products and byproducts thereof. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring November 1939,the respondent purchased and slaughteredat its Chicago plant 40,000,000 pounds of livestock.A large portion ofthe livestock was purchased through commission men doing businessin Chicago.Approximately ' 2 per cent of the cattle,6 per cent ofthe calves,17 per cent of the sheep,and 18 per cent of the hogsslaughtered during November 1939 were purchased by the respondentdirectly from sources outside the State of Illinois.About 86 percent of the production at the Chicago plant, which in November 1939amounted to approximately$10,000,000 in value, is shipped to pointsoutside the State of Illinois by thee-respondent and by Wilson & Co.of New Jersey, a wholly owned subsidiary of the respondent.Theproportion of out-of-State purchases and shipments at the time ofthe hearing was substantially the same as during November 1939.The respondent employs approximately 3,600 production and mainte-nance workersat its Chicagoplant.-II.THE ORGANIZATIONS INVOLVEDLocal No. 25, United Packinghouse Workers of America of PWOC,affiliatedwith CIO,is a labor organization,affiliated with the Con-gress of Industrial Organizations,admitting to membership produc-tion and maintenance employees at the Chicago plant of therespondent.The Wilson Employes'Representation Plan and the Employes'Representative Committee are unaffiliated labor organizations par-ticipated in by the production and maintenance employees at therespondent'sChicago plant.The Joint Representative Committee Plan for Wilson & Co. Em-ployees and the Joint Representative Committee were labor organiza-tions participatedin by the productionand maintenance employeesof the respondent at its Chicago plant.III.THE 'UNFAIR LABOR PRACTICESA. The JRCPThe JRCPwas, according to a printed booklet embodying its pro-visions, "Approved and adopted May 1921." The purpose of theJRCPwas, in part,accordingto the printedbooklet, "toprovide ameans for the adjustment of all Industrial Relation problems byrepresentation of all interests involved in accordancewith rightprinciples."Under the JRCP,the employees were divided into various divi-sions.Each employee of 1 month's standing,except supervisoryemployees, foremen, assistant foremen, clerks,and timekeepers,, was WILSON & COMPANY, INC.-445entitled to vote in an annual election for a representative from his,own division.Only employees of 1 year's standing who were 21 yearsof age or over and citizens of the United States were eligible forelection as. representatives.Each representative was required to bean employee of the division which he represented.The elections wereconducted by the employee representatives who had been electedthe previous year.The respondent provided ballot boxes and ballotsand the elections were held in the plant during working hours.The JRCP functioned through a Joint 'Representative Committeecomposed of the representatives elected by the employees and anequal number of representatives appointed by the management.Each group chose its own chairman and in addition there were"appointed by the management, a permanent impartial chairmanand a permanent impartial secretary."This Joint Committee heldregular monthly meetings at "suitable places" provided by the re-spondent.The usual meeting place was in the plant restaurant orthe office of the superintendent.The function of this Joint Com-mitteewas to ". .. consider and make recommendations on allquestions relating to wages and hours, employment and workingconditions . . ."The provisions governing the procedure of thisJoint Committee stated that both groups were to ".. . have an equalvoice and voting power in the consideration of matters coming beforethe Joint Representative Committee."Voting was to be secret,the employee representatives and the management representativesvoting separately.The vote of a majority of each group was-taken asthe vote of all and recorded as its unit vote. It was the practice foremployee representatives to meet alone for about a half hour beforeeach meeting of the Joint Committee and both groups had the rightto withdraw temporarily from any meeting for private discussion ofany matter under consideration.The Joint Committee was also empowered to appoint subcommitteesand it was provided that on "all such sub-committees both the em-ployees and the management shall-be represented, and each group ofRepresentatives- shall have equal voting power."The respondentwas further obligated to provide "at its expense suitable places formeetings" of these sub-committees.The employee representativesalso received "their regular pay from the 'Company during such ab-sence from work as this service actually requires." .This was notlimited to time spent at Joint Committee meetings but covered alltime spent at duties as an employee representative.The meetings of employee representatives were the only meetingsof employees provided for by the JRCP. There were no' generalmeetings of employees or regular employee meetings of any kind.Further, there were no provisions covering membership.There were 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDno dues payments.The JRCP had no treasury and no independentsource of funds.3The JRCP could be amended only by a majority vote of both theemployee representatives and the management representatives.Noamendment could be adopted that would destroy or limit the equalvoting power of each group.The JRCP was clearly an organization operating in such a manneras to insure domination and control by the respondent, and to renderthe organization incapable of functioning as a real bargaining agencyfor the employees.The employees did not pay dues or contrib-ute to the support of the JRCP; it was financed completely bythe respondent and was thus dependent upon the respondent forits operation.In selecting employee representatives to representthem in meetings with the respondent, the employees were restrictedto employees of the respondent.These representatives looked to therespondent, not to the employees, for compensation for time spentin connection with their duties as representatives.No general meet-ings of the employees were either planned for in the JRCP or heldas a matter of practice.Employees participated in the JRCP onlyin the annual elections; they had no effective or certain voice in thedetermination of. issues or decisions on policy; no opportunity wasprovided whereby they might formulate their demands and instructtheir representatives.All meetings were held on the property of therespondent.Elections were held in the plant during working hours;the representatives, who acted as election tellers, were paid by 'therespondent for their time lost from work, and the ballots for suchelections were printed by the respondent.Further, the elected rep-resentatives were not permitted to make any decisions or conductany activities without the approval of the management representa-tives.Through the unit voting system whereby the elected repre-sentatives had one vote and the appointed representatives had onevote, -the respondent could effectively- block any action sponsoredby the elected. representatives which it did not approve.In addition,the "impartial chairman" of the Joint Committee was a manage-ment appointee.Finally, by the requirement that amendments to-the JRCP be approved by the majority of the management repre-sentatives, the essential structure of the JRCP could not be alteredwithout the consent of the respondent, and it was further expresslyprovided that the set-up of the JRCP which insured a controllingvoice to the respondent could not be altered in any fashion. Such3From some time in 1935, some of the expenses of the JRCP were purportedly met froma Canteen Fund.The relationship between the respondent,the Canteen Fund, and thelabor organizations at the respondent's plant are discussed hereinafter in connection withthe Plan.See Section III B(3),infra. WILSON & COMPANY, INC.447control of the form and structure of a labor organization by an em-ployer obviously subjects the operation of the labor organization tothe will and domination of the employer and deprives the employees'of the complete freedom of action guaranteed to them by the Act.4The JRCP was, according to the testimony of employee represent-atives, terminated on December 15, 1936, at which date it was suc-ceeded by the Plan, as discussed hereinafter.Likewise the JointCommittee was terminated on the same date.Nevertheless, fromJuly 5, 1935, the effective date of -the Act, until the date of the termi-nation of the JRCP and the Joint Committee, the -respondent domi-nated and interfered with the administration of' and contributedfinancial and other support to the JRCP and the Joint Committeeestablished thereunder, and thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, and we so find.r,.B. The Plan(1) Its origin on December 15, 1936-plan of employee representation was adopted, which was known astheWilson Employes' Representation Plan.Emil Rogalla, one of"the employee representatives on the joint Committee, testified 'thatduring the summer. of 1936 he received a copy of an employee 'repre-'sentation plan in effect at the respondent's plant at Albert Lea,Minnesota,6from one of the employees of the Albert Lea plant and'man ofthe employee representative's on the joint Committee.Maury Hopkins, manager of industrial relations for the respond-ent, testified that sometime in November 1936 'Pemberton and one ortwo other employee representatives came to his office and that Pem-berton stated that the employee representatives "had been discussing4 SeeN. L. -R. B. v. Newport News Shipbuilding and Dry Dock Company,308 U. S. 241;Bethlehem Shipbuilding Corporation,Limited,et alv.N. L. R.B.,114 F.(2d) 930(C. C. A.1), cert. dismissed 312 U S. 710;Westinghouse Electric&ManufacturingCo. v. N. L.R B,*312 U. S 660.1Insofar as this decision has dealt with events occurring prior to the effective date of theAct, it has considered them not as constituting separate unfairlabor practices,but ratherwith regard to their bearing upon the issues raised by the complaint.Cf.N. L.R. B. v.Pennsylvania Grephound Lines, Inc., et al.,303 U. S. 261.9On June 20,1938, the Board held with regard to the employee representation plan atthe Albert Lea plant that "by dominating and interfering with the formation and adminis-tration of Wilson Employees'Representation Plan and by 'contributing financial and othersupport to it, the respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 '(2) of the Act"SeeMatter of Wilson & Co.,Inc.and,Independent Union of All Workers or its successor United PackingHouseWorkers, 7 N L.R. B. 986, modified in another particular and enforced inWilson & Co,,Inc v.N. L R. B ,103 F.(2d) 243(C C. A.'8). '.448DECISIONSOF NATIONALLABOR RELATIONS BOARD-the question of abolishing the appointed side and getting a Planmore like one that was in effect at Albert Lea, Minnesota, and heasked me [Hopkins] if the Company, if the management would dealwith such a committee and recognize it as the bargaining agency likeit had been doing with the Joint Representative Committee."Hop-- kips further testified that in reply to this request he told Pembertonand the other employee representatives that it was_ "a matter forthe employees of the plant to select and have the kind of agency thatthey 'wanted to represent them, and if the employees wanted that, whyitwas satisfactory to the management, and we would meet with themand bargain with them as we had been doing with the Joint Repre-sentative Plan."-On December 14, 1936, a meeting of the elected representatives washeld at which a plan was drawn up which would give to the em-ployees of the' plant a plan of employee representation that wouldnot involve management appointive members on the representativecommittee as provided in the JRCP.Hopkins attended this meet-ing.He informed the employee representatives that under, the pro-posed plan the management repre`sentative's would not attend meet-ings of the employee representatives, but that the employee repre-sentativeswould probably desire; and it would be necessary for, arepresentative of the management to be present if meetings were heldon company time, because, as he testified, ". . . as we understood thelaw at that time, they were bargaining, they were meeting oncompany time . . ."He then read the, plan and various questionsabout its provisions were discussed.The employee representativesthen adopted the Plan.A meeting of the Joint Committee was held on December 15, 1936.At this meeting Hopkins stated that the respondent was "agreeableto granting [the] request" of November 1936 of the elective membersthat the JRCP be amended by substituting a plan of employee repre-sentation not involving management appointive representatives.Hethen read the Plan to the representatives. It was then voted thatthe Plan be adopted and that the elected representatives then servingon the Joint Committee constitute the Committee under the PlanPlan.The management representatives as well as employee repre-sentatives participated in this vote.(2)The structure and operation of the PlanThe Plan' adopted at the December 15 meeting of, JRCP repre-sentatives was little different from the JRCP in its structure andessentially similar in operation.Perhaps the only feature that could WILSON & COMPANY, INC.449be pointed to as a significant change was the elimination of-theappointive representatives and of the unit voting system hereinabovedescribed.. In practice, however, management representatives con-tinued to participate in Committee meetings.Joint Committee meet-ings under the JRCP were attended by 15 representatives of themanagement, whereas the Committee meetings under the Plan wereattended, except in a few instances, by 1 or 2 representatives of themanagement.Section I, Article I, of the Plan provided that :This plan 'is adopted by employees of Wilson & Co., at Chicago,Illinois, and approved by the management to provide a meanswhereby employees through representatives of their own choos-ing may deal collectively with management and have a voicein the consideration of matters of mutual interest.As under the JRCP the employees were.divided into various divi-sionsfor voting purposes. ' The restrictions on votingin annual'electionswere relaxed to permit any non-supervisory employee tovote.Representatives were required to he employees of the divisionwhich they represented and to be in the employ of the 'respondentfor 1 year:The elections were conducted by an election committee ap-pointed by the employee representatives,' and the respondent, asbefore,provided ballots, and the elections were held in the plantduring working hours.The ballots were counted on thepremises.The Committee continued to holditsmeetingson the property ofthe respondent, sometimes witha managementrepresentative presentand sometimes alone.The Plan provided that "Meetings will ordi-narily be heldduring regular businesshours and no representativeshall suffer any lossof compensation by reason-of attendance at suchmeetings."The respondent, subsequently, on May 18, 1937,issuedrulesto the effect that employee representatives would be paid onlyfor time spent in meetings with the management, but these ruleswere disregarded. . The representatives in fact received their regularpay for all time lost on representative duties whether this time wasspent in meetings -with-the management or in meetings among them-selvesor on any other matter connected with representative duties.Indeed, many of the representatives would take time off from workfor purposes other than the performance of their duties as representa-tives, although stating to their respective foremen that this time wasspent on representative duties.This practice' although known tothe respondent, was condoned by it, and the representatives were paidfor this time as they were for time actually spent on representative 450DECISIONS OF NATIONAL LABOR RELATIONS BOARD'duties.7Further, the representatives were reimbursed for their timespent on representative duties on days when their departments wereshut down and they, accordingly, lost no time from work. . About 50per cent of the representatives' time was spent on representativebusiness.As under the JRCP, the meetings of employee representatives werethe only meetings of employees provided for under the Plan.WalterPiotrowski, who as secretary of the Committee, kept the minutesof their meetings, regularly turned over these minutes to either A. E.Stube, general timekeeper, plant superintendent Cameron, or L. O.Green, assistant to Hopkins.Green revised these minutes as to formand had them typed or mimeographed. The minutes were then dis-tributed to the .15 employee ' representatives.On at least one 'occa-sion,Piotrowski was instructed to revise %his minutes by Cameron,plant superintendent, who told Piotrowski that his original minuteswere "written too drastic."Finally, as with the' JRCP, amendments to the Plan required theapproval of the respondent.The relevant provision; Article.X, readsas follows :This Plan and the supplementary sections covering organiza-tion and election, .procedure may be amended with.the approvalof the management by a majority of,all, the elected representa-,tives concerned.'The 'respondent made much at the hearing of testimony that repiesentatives'of the re-spondent frequently warned the employee representatives, against this .practice of so-called"gold-bricking."Nevertheless, the respondent never adopted the easily available penaltyof docking the representatives guilty of this practice.See the testimony'estimony of Hopkins onthis point :..Q Without going into, detail, Mr. Hopkins, how many times %ould you say since youhave been with the company you have talked with the Committee or members of theCommittee about leaving their Rork ostensibly on Committee' business when they didnot have any Committee business?A How many times?Q. Yes.A Well, I,should say it would average once a week since the first of 1937 that Ieither talked to some member of the Committee or some group of members of the wholeCommittee.Mr. Brssu'y Is that right down to date?Q. (By Mr. COONEY.) When was the last time you remember of talking to any memher of the Committee, Mr. Hopkins, about that?A. In the spring of 1940itft4Q.When you talked to these men did they agree they were gold-bricking or did theyclaim they were on Committee work when you'accused them of being away?A: They claimed that they were on Committee work in some form or another, orthat they were waiting for somebody.Q. (By Mr. COONEY.) Did you notice at the talks you had with the Committee mem-bers,Mr. Hopkins, whether your talks had any effect upon them, or otherwise?A.Well, they didn't cut it out. WILSON & COMPANY, INC.451Apparently in accord with this provision, the employee representa-tives in May 1937 considered - with the management the problem ofrepresentation of checkers in the Plan.Cameron and Hopkins'stated,, for 'the' respondent, 'that checkers were regarded as super-visors, and under the respondent's interpretation of the Plan werenot eligible for participation in the Plan.Similarly, in June 1937'the employee representatives discussed certain suggested clarifications-in the written provisions of the Plan, while Cameron was presentas a'represeniative of the management.In April 1937, after the Supreme Court decisions upholding theconstitutionality of'the Act, certain of the 'employee representativesraised questions concerning the legality of the Plan.At a meetingof employee representatives on April 20, 1937, Cameron read a letter'pertaining to this question from James D. Cooney, vice president ofand counsel for the respondent.This letter reads as. follows:There have been a great many questions asked by different em-ployees of, ours 'as to whether the Nilson Employee Representa-ytive- Plan is a . violation of the National Labor Relations, Act(Wagner Law). , These inquiries have,, no doubt, been brought"about by, the wide publicity that has, been given ,to the recentSupreme Coiirt decision.Tlic' National Labor Relations Act answer the question whetheror` not our Employe Representation Plan Js a violation of thelaw.,Section 2 (5) specifically makes le galathe Wilson EmployeRep'res'entation Committees, and says:The term "labor organization" means any organization ofany kind, or any-agency or .employe representation committeeor plan, in'which employes participate and which exists forhe purpose in whole or in part, 'of dealing with employersconcerning grievances, labor disputes, wages, rates of pay,houl;s of employment or conditions of work.In view of the undisputed legality of the Wilson Employe Rep-resentation Plan, you can see that there is no doubt about the con-tinuance of our dealings with our employes' chosen representa-tives, as they have been conducted in the past. -In case you have any inquiries from your'own employes, youare at liberty to show them this communication:The minutes of this meeting record that after the reading of theletter, "A motion was made; seconded and carried to have the aboveletter printed and posted-throughout the plant."On May 4, 1937,, representatives for the period May 1937 to May1938 were nominated and the following week the election of repre-141843-42-Nof 31-301 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentatives took place.Instructions setting forth the Plan provisionscovering eligibility to vote and eligibility to be elected as a repre-sentative were posted on bulletin boards throughout the plant.Both.electionswere held at the plant during working hours and on eachoccasion consumed approximately the entire day.With one excep-tion, the same 15 representatives that were serving under the JRCPin the latter part of 1936 and served under the Plan from December15, 1936, until the date of the election, were reelected on May 11.John Ryan replaced Pemberton as chairman of the Committee andPiotrowski replaced George King as secretary of the Committee.Both Ryan and Piotrowski had been elective representatives under.the JRCP. Soon after the election notices of the nominations and,the number of votes received by each nominee were posted on theplant bulletin boards.Elections in 1938, 1939, and 1940, were simi-larly conducted.Several slight changes in the written provisions of the Plan weremade on June 16, 1937. From Section I of Article I, which read :"This Plan is adopted by the employees of Wilson & Co. at Chicago,Illinois, ... and approved by the management," was deleted thewords, "and approved by the management."Article IV, paragraph2, concerning eligibility, was changed so that any employee who wasnot a supervisory employee became eligible to nomination and elec-tion as a representative.8However, Article X remained the same :the revised Plan could not be amended except with the "approval ofthet,management."On °the same date Cameron signed the' ,followingstatement appended to the revised Plan of June 16:Wilson & Co., Inc., recognizes the -Committee selected pursuantto the foregoing Employes' Representation Plan as the bargain-ing agents of the employees of its Chicago plant for the purposeof collective bargaining.In November 1939 the employee representatives received notice ofa petition for certification filed by the Union with the RegionalOffice of the Board, and determined to secure .the services of anattorney.Ryan consulted with Gimbeck of the respondent's legalstaff who referred -him to an attorney, who was thereupon retainedby the employee representatives.At the attorney's suggestion a peti-,tion designating the employee representatives as bargaining repre-sentative was prepared for circulation among the employees.Sub-sequently this petition "was circulated in the plant during workinghours.8Previously only employees who had been in the regular employ of the respondent forI- year or more immediately preceding the date of the primary election were eligil le. WILSON & COMPANY, INC.453(3)The Canteen FundThe Plan provided for no membership dues and certain of theexpenses of the employee representatives were purportedly paid forout of a so-called Employees' Canteen Fund. These expenses in-cluded such items as a $2.00 weekly payment to the secretary of theCommittee, reimbursement to the members of the election committeefor their time lost in the conduct of the elections in 1938, 1939, and1940, and other miscellaneous items.The method of payment wasas follows.Vouchers for amounts to be paid were prepared by L. 0.Green, Hopkins' assistant.Upon signature by the chairman of theCommittee, these vouchers were honored by the respondent's cashier.The amounts so paid were, according to the testimony, charged by therespondent to the Canteen Fund.The monies in this'Canteen Fundcame from rentals paid by companies maintaining certain candyvending machines in the respondent's plant.According to Ryan,checks from these companies were presented to him by 'Green forhis endorsement, and after endorsement the checks would be returnedto' Green.Gi` en',was in full charge of this Canteen Fund; neitherRyan nor any of the other representatives were aware of the amountof income or expenditures from the Fund.Green did not testify,nor were any records of the Canteen Fund produced. It is impos-sible, therefore, to determine from the record whether the voucherssigned by Ryan were in fact met by the Canteen Fund.Whetheror not the vouchers were paid, out of this Canteen Fund, it is clearthat the vouchers were honored by the respondent's cashier fromfunds in the respondent's control.The property used for the placingof the vending machines was the respondent's, not the Committee's;the decision to permit the vending machines to be placed in the plantwas the respondent's, not the Committee's; how the rental was tobe used was clearly up to the respondent.Thus, whether the moniesused to meet the vouchers were paid out of the Canteen Fund or otherfunds of the respondent, it is clear that such payments constitutedfinancial support by the respondent to the Committee."(4)Conclusions regarding the PlanWe have found above that the JRCP was a labor organizationoperating under the respondent's domination and control and withthe respondent's financial and other support.The 'revisions in theJRCP adopted on December 15, 1936, that led to the organization,of the Plan did not establish an independent labor organization.9SeeMatter of Revere Copper and Brass IncorporatedandUnited Electrical, RadiodMachine Workers of America, Local#303, 16 N. L. R B. 437;Matter of Iowa PackingCompanyandUnited Packinghouse Workers Local Industrial Union No 144,11 N L. R. B.986;Matterof Clark Equipment CompanyandInternational Association of Machinists,Lodge46,12 N L. R. B 1469 454DECISIONS Off' NATIONAL LABOR RELATIONS BOARDThere was a complete continuity. between the two organizations.Without reference to the employees, the revisions were prepared bythe employee representatives, many of whom had served in thiscapacity for a long time under the JRCP, an organization dominatedand controlled by the respondent.1°As in the past, employee repre-sentatives consulted not with the employees but with the respondent ;Hopkins participated in the preparation of the. Plan and, as statedin the Plan itself, it was adopted with the approval of the respond-ent.ltThe Plan was in fact adopted by the Joint Committeeestablished under the JRCP and thus also was adopted with theparticipation and approval of the respondent.The Plan was clearly the successor to the JRCP. Its structureand organization with the exception above described was almost,identical.The employee representatives under the JRCP continuedto function as employee representatives under the Plan, assumingthese positions by virtue of their position in the JRCP. The respond-ent,moreover; continued to deal with the employee representativesunder the Plan precisely as 'it had dealt with them iuider the JRCP,according them the same privileges and perquisites.That they metwith only one or two members of the management instead of with anumber equal to themselves is scarcely a material consideration inas-much as ma'nagemen't representatives continued to ,participate inmeetings of the representatives at which internal Committee affairsas well as matters properly the subject of collective bargaining werediscussed.The employees iR general could hardly have consideredthe Plan as other than the successor to the JRCP.12The respondentdid not request nor was it furnished any evidence that the represent-atives had been, designated by the majority of the employees. Itextended them recognition, nevertheless.,Finally, the respondent reserved under the Plan as it had under,the JRCP a veto power over all amendments to,the Plan, and as therecord shows, participated in discussions of amendments or revisions.As has been stated above, such control of the form and structure ofa labor organization by an employer obviously subjects the operation10 CfInternational Association of Machinistsv.N L R.B., 110 F (2d) 29(App. D C.),aff'd 311 U. S. 72;WestinghouseElectric it ManufacturingCo. v N. L. R.B. .312 U S.660;N. L. R B v. Link-BeltCo, 311 U. S. 584;Bethlehem Shipbuilding Corporation,Limited,et al v. N. L. R B114 F.(2d) 930(C. C A 1), cert.dismissed,312 U S 710. ,,11Clearlythe deletion of this statement in the June 16, 1937, revision of the Plan doesnot alterthe fact ofits approvalby therespondent13Cf.Republic Steel Corporationv.N. L. R. B ,107F. (2d) 472, enforcing as modifiedMatter ofRepublic Steel CorporationandSteelWorkers OrganizingCommittee,9 N. L.R. B. 219(modified in another particular inRepublic Steel Corporationv N. L R. B.,311 U. S.7) ;WesternUnion v. N. L RB, 113 F. (2d) 992(C. C A 2),enf'gMatter ofThe Western Union Telegraph CompanyandAmerican Communications Association; 17N.L R. B 134;Magnolia Petroleum Company vN L R. B(C.C.A 10),decidedNovember18, 1940. WILSON & COMPANY, INC.455of the labor organization to the will and domination of the, employerand deprives the employees of the complete freedom of action guar-,anteed to them by the Act.13Moreover, the respondent continued 'to support the Plan as it hadthe JRCP before it.The manner in which the respondent's contribu-tion of the proceeds of the rental of space for candy vending machinesconstituted financial support has already been described. In addition,the respondent extended its facilities to the employee representativesfor meetings and for the conduct of elections. It permitted electionsto be conducted and a petition to be circulated in the plant duringworking hours.The respondent paid the employee representativesfor many activities not covered by the proviso of Section 8 (2) of theAct "permitting employees to confer with him [the employer] duringworking hours withoutloss oftime or pay."For example, the re-spondent paid employee representatives for time spent at meetings orother representative duties where no representative of the manage-ment was present; as we have found above, it paid the employeerepresentatives for time spent on other than representative duties,condoning the pretense that the time was in fact spent on representa-tive work; it paid employee representatives for their time on repre-sentative work when their departments were closed and they wouldnot otherwise have worked.Further, the presence of a managementofficial at meetings of the employee representatives not devoted solelyto bargaining or conferring with the management, but also to mattersconcerning the-employee representatives alone does not bring suchmeetings within the proviso of Section 8 (2) of the Act.The provisois designed to permit employees to confer with their employer duringworking hours on grievances and similar matters without loss of timeor pay; it is not intended to serve as a cloak for an employer's supportof a labor organization of its employees.14 In fact, the presence of amanagement official at meetings of employee representatives in whichthe internal affairs of the organization are considered in itself con-stitutes domination and interference with the administration of thePlan.We find that the respondent, by the above-described course of con-duct, has dominated and interfered with the formation and administra-tion of Wilson Employes' Representation Plan and the, Employes'11 See casescitedin footnote 4,supra14 Because of the existence of some ambiguity in the record on the question,we have notconsidered the nature of various subcommittees under the Plan such as the Committee onEducation and on Safety.Although finding it unnecessary to pass upon the point, we en-tertain considerable doubt as to whether these committee meetings constitute such bargain-ing conferences as would come within the proviso of Section 8 (2) permitting employees toconfer with management without loss of time or -pay. SeeMatter of The Colorado Fueland Iron CorporationandInternational Union of Mine, Mill and Smelter Workers, Local442, 22 N L R. B 184 456DECISIONSOF NATIONALLABOR RELATIONS BOARDRepresentative Committee established thereunder and has contributed'financial and other 'support thereto, and has thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.'C. Other alleged acts of interference, restraint, and coercionThe complaint alleged that from on or about July 5, '1935, therespondent had intimidated its employees by questioning them asto their union activities, by warning them not to become affiliatedwith "outside" labor organizations _and not to vote for the, Unionin the election conducted on January 26, 1940, and by threateningto close the plant if the Union were designated as the collectivebargaining agency of its employees.The proof adduced at the hear--ind does not support these allegations.There was no testimonyconcerning threats to close the plant in the event the Union weredesignated as collective bargaining agency.One ' employee, AntonPasinsky, testified that he was- questioned by his, foreman, Stanley.Lenski, concerning union activities and warned against, affiliatingwith "outside" labor organizations and against voting for the Unionin the election on January 26.Another. witness, Thomas JeffersonMcCallum, testified that he overheard his foreman, Herman Palm,_instruct an employee to vote for the Plan in the election, and athird witness, Louis Karlak, testified. that his assistant foreman,Robert Mensik, spoke to him, questioning the advisability of .joininga union.All his testimony was denied by the foremen and theassistant foreman alleged to have made these statements.From hisexamination of the testimony and his observation of all these. wit-nesses at the hearing, the Trial Examiner found that these allega-tions, were not supported by the evidence.. No exceptions were filedto such finding.We find, as did the Trial Examiner, that the allegations of. the'complaint that the respondent questioned its employees as to theirunion activity, warned them against affiliation with "outside" labororganizations and against voting for the Union in the, election ofJanuary 26, and threatened to close the plant if the. Union .weredesignated as the collective bargaining agency of its employees arenot supported by the evidence.Accordingly, the complaint will bedismissed as to these allegations.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and sub- WILSON & COMPANY, INC.457stantial relation in trade, traffic, and commerce among the several''States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and/to takecertain affirmative action which we find necessary, to effectuate thepolicies of the Act.We have found that the -respondent dominated and interfered withthe administration of and contributed financial and other support tothe JRCP. Because of its discontinuance, we will not order its dis-establishment.We have also found that the respondent dominatedand interfered with the formation and administration -of and con-tributed financial and other support to Wilson Employes' Representa-tion Plan and the Employes' Representative Committee establishedthereunder.We further find that the effects and consequences of therespondent's domination, interference with, and support of the Planmittee as the bargaining representative for its employees, constitute,a continuing obstacle to the free exercise by its employees of the rightto self-organization and to bargain collectively through representa-tives of their own choosing. The Plan and-the Committee were createdand have been utilized by the respondent as an instrumentality todefeat the rights of its employees under the Act.For these reasons,the Committee is incapable of serving said employees as a genuinecollective bargaining agency.Accordingly, we will order that therespondent disestablish and withdraw all recognition from the Planand the Committee as the representative of any of its employees forthe'purposes of dealing with it concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment.,,Because of the possibility of their revival at some future time, weshall also order the respondent to refuse recognition to the JointRepresentative Committee Plan and the Joint Representative Com-mittee established thereunder.As we have found above, the respondent has by varying methodsand over a long period of time dominated and interfered with labororganizations of its employees and thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The respondent's course of conduct in thisrespect,,by virtue both of its intensive and extensive character, dis-ss See N.L. R. B. v. Newport News Shipbuilding and Dry Dock Company,308 U S. 241. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDcloses a purpose to defeat self-organization and its objects.Thus therespondent, by its participation in, the administration of the JRCP,its financing of that organization, its control of the organization'sform and structure, upon the termination of the JRCP, its participa-tion in the formation of the Plan and in its administration, the finan-cial and other support contributed to the Plan, the control of thatorganization's form and structure, and. by other conduct hereinaboveset forth, interfered with its employees' right to self-organization, andto form, join, and assist labor organizations, denied its employees thefree opportunity to bargain collectively through representatives oftheir own choosing, and substantially deprived its employees of theirright to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, except in the channelsdirected by the respondent.Because of the respondent's unlawfulconduct and its underlying purpose, we are convinced that the unfairlabor practices found are persuasively related to the other unfair laborpractices proscribed and that danger of their commission in the futureis to be anticipated from the course of the respondent's conduct inthe past.1'The preventive purpose of the Act will be thwarted unlessour order is coextensive with the threat. In order, therefore, to makeeffective the interdependent guarantees of, Section 7, to prevent arecurrence.of unfair labor practices, and thereby to minimize indus-trial strife which burdens and obstructs commerce, and thus effectuatethe policies of the Act, we will order the respondent to cease and desistfrom in any manner infringing the rights guaranteed in Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.LocalUnionNo.25,UnitedPackinghouseWorkers ofAmerica of PWOC, affiliated with CIO, Wilson Employes' Repre-,sentation Plan and the Employes' Representative Committee estab-lished thereunder are labor organizations, and Joint RepresentativeCommittee Plan for Wilson & Co. Employees and the Joint Repre-sentative Committee established thereunder were labor organizations,within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the administration of andcontributing financial and other support to Joint RepresentativeCommittee Plan for Wilson & Co. Employees and the Joint Repre-sentative Committee, established thereunder, the respondent has en-"SeeN. L. R B v. 'Express Publish4ng'C^mpany;'312 U. S426 WILSON & COMPANY, INC.459;gaged in and is engaging in unfair labor practices, within the mean-ing of Section 8 (2) of the Act.3.By -dominating and interfering with the formation and admin-istration of, and contributing financial' and other support toWilsonEmployes' Representation Plan and the Employes' RepresentativeCommittee established thereunder, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Sec-tion 8 (2) of the Act.-4.By interfering with, restraining, and coercing its employees inthe exercise of the, rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c)a of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Wilson & .Co., Inc., Chicago, Illinois, its officers, agents,successor's, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of JointRepresentative Committee Plan for Wilson & Co. Employees, theJoint Representative Committee established thereunder, Wilson Em-ployes' Representation Plan, and the Employes' Representative Com-mittee established thereunder, or with the formation or administra-tion of any other labor organization of, its employees, and fromcontributing financial or other support,to said labor organizations orto any other labor organization of its employees;(b)RecognizingWilson Employees Representation Plan or theEmployees Representative Committee established thereunder as therepresentative of any of the employees for the purpose of ,dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain' collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Wilson Employes' Representa-tion Plan and the Employes' Representative Committee. establishedthereunder, as the representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tionsof employment, and completely disestablish saidWilsonEmployes' Representation Plan and the Employes' RepresentativeCommittee established thereunder, as such representative;(b)Refuse to recognize Joint Representative Committee Plan forWilson & Co. Employees and the Joint Representative Committeeestablished thereunder as the representative of any of its employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment.(c)Post immediately in conspicuous places throughout its plantin Chicago, Illinois, and maintain for a period of at least sixty (60)consecutive days from the date of the posting, notices to its employeesstating that the respondent will not engage in the conduct from whichit has been ordered to cease and desist in paragraphs 1 (a), (b), and(c) of this Order; and that it will take the affirmative action setforth in paragraphs 2 (a) and (b) of this Order:(d)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it, hereby is,dismissed in so far as it alleges that the respondent questioned itsemployees as to their union activities, warned them not to becomeaffiliated with "outside" labor organizations and not to vote for theUnion in the election conducted on January 26, 1940, and threatenedto close its plant if the majority of its employees designated theUnion as their agency for collective bargaining.